COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Overton
Argued at Norfolk, Virginia


WILLIAM ERIC BOLTON
                                          MEMORANDUM OPINION * BY
v.         Record No. 1900-95-1          JUDGE NELSON T. OVERTON
                                             OCTOBER 8, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Verbena M. Askew, Judge
           Paul H. Wilson (Wilson & Wilson, P.C., on
           brief), for appellant.

           Margaret Ann B. Walker, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     William Bolton was found guilty by a jury of voluntary

manslaughter and use of a firearm in the commission of a felony.

 Upon motion of the defendant, the trial judge set aside the

verdict for use of a firearm.     She later reiterated and explained

her ruling to the jury.    After a recess, but before the

sentencing phase had begun, the Commonwealth moved to reinstate

the guilty verdict.   The judge granted that motion.

     By declaring her decision to set aside the verdict, the

judge in effect acquitted the defendant.     Rule 3A:15(c).   Having

done so, she cannot reinstate a finding of guilt.     For this

reason, we reverse the conviction of use of a firearm in the

commission of a felony and dismiss the charge.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        Reversed and dismissed.




- 2 -